Citation Nr: 0316558	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  96-50 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1960 to 
May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran testified at a hearing 
before a member of the Board at the RO in September 1998 and, 
in January 1999, the Board remanded his claim.  Thereafter, 
in an April 2002 letter, the Board advised the veteran that 
the Board member who conducted his hearing was no longer 
employed at the Board and requested that he indicate if he 
wished to attend another hearing.  The veteran did not 
respond to the Board's letter and, in May 2002, the Board 
remanded the veteran's claim to be scheduled for another 
Board hearing.  In February 2003, the veteran testified at a 
hearing at the RO before the undersigned.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development is warranted prior to consideration 
of his case.  

At December 1995 personal hearing, the veteran said he was 
treated for a high fever and respiratory disorder at the U.S. 
Army Hospital in Nancy or Nantes, France and, at his February 
2003 Board hearing, the veteran said the hospital was in 
Nice, France.  However, such records are not in claims file.  
He also said that, in approximately August 1962 and under his 
other name, he was treated for asthma at Greenpoint Hospital 
(now known as Woodhull Medical and Mental Health Center) in 
Brooklyn, New York.  He said he was treated at Greenpoint 
Hospital until 1972.  While the RO requested these records, 
under the VCAA, the Board believes further efforts should be 
made to obtain these records.  

Furthermore, in its January 1999 remand, the Board noted the 
inadequacy of a May 1995 VA examination and directed that the 
veteran undergo another VA examination.  The Board requested 
that if he was diagnosed with asthma, the VA examiner should 
an offer an opinion as to the etiology of the disorder.  The 
veteran underwent VA examination in February 2000 and was 
diagnosed with asthma, but the examiner did not comment on 
its etiology.  See Stegall v. West, 11 Vet. App. 268 (1998). 
(Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.)  
Thus, the Board believes a new VA examination is warranted.

Finally, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, ____F.3d___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.	The veteran should be contacted and 
invited to submit any additional evidence 
he may have in support of his claim.

2.	The RO should contact the National 
Personnel Records Center (NPRC) or any 
other appropriate agency or medical 
facility and specifically request all 
records regarding the veteran's treatment 
for a high fever and respiratory disorder 
at the U.S. Army Hospital in Nancy, Nantes 
or Nice, France in 1962.  If such records 
do not exist or are unavailable, a record 
to that effect should be added to the 
claims file.

3.	The RO should contact the Woodhull Medical 
and Mental Health Center in Brooklyn, New 
York, and request all clinical records and 
test results regarding the veteran's 
treatment for a respiratory disorder 
during the period from 1962 to 1972.   The 
request must note that the veteran may 
have been treated under the name Leon 
Habersham, Jr., when the facility was 
known as Greenpoint Hospital.

4.	The RO should schedule the veteran for a 
VA respiratory examination to ascertain 
the etiology of any asthma found to be 
present..  All indicated tests and studies 
should be performed and clinical findings 
reported in detail.  The examiner is 
requested to provide an opinion concerning 
the etiology of any asthma found to be 
present, to include whether it is at least 
as likely as not (i.e., at least a 50-50-
probability) that any currently diagnosed 
asthma disorder developed during service 
or is otherwise related to service or 
whether such an etiology or relationship 
is less than likely (i.e., less than a 50-
50 probability).  A complete rationale 
should be provided for all opinions 
offered.  The claims file should be made 
available to the examiner and the report 
should indicate if the veteran's medical 
records were reviewed.

5.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

6.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
asthma.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the March 
2001 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



